Citation Nr: 1110190	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In December 2007, the Veteran perfected an appeal with respect to the above-captioned issue; in his VA Form 9, he indicated his desire for a hearing before the Board in conjunction with his appeal.  In November 2010, the RO notified him that his hearing was scheduled for February 2011.  In the week before his scheduled hearing, the Veteran notified the RO in writing that he was unable to attend his scheduled hearing due to being hospitalized, and wished to have it rescheduled.  As his motion to reschedule was granted by the undersigned in March 2011, the Veteran's hearing must now be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Transfer the Veteran's case to the Houston VA Regional Office.  The Houston VA Regional Office must place the Veteran's name on the docket for a hearing before the Board, to be held at the San Antonio Regional Office, according to the Veteran's request.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



